DETAILED ACTION
	This is the first office action regarding application number 16/704,610, filed on Dec 5, 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-4, 10-14, 18-24, 26-27 and 29-30 is/are currently pending and have been examined.
Claim(s) 5-9, 15-17, 25, 28 and 31-38 has/have been cancelled in a pre-examination amendment. 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with J. Cooper McDonald on Aug 19, 2021.


1. (Currently Amended) A microfluidic system comprising:
a microfluidic chip including a plurality of fluid channels, each of the plurality of fluid channels having an opening in a surface of the microfluidic chip and providing access to an interior of the fluid channel; 
and a gasket disposable on the microfluidic chip in an aligned configuration, the gasket including a first side configured to face the surface of the microfluidic chip in the aligned configuration, a second side opposite the first side, and an aperture extending through the gasket from the first side to the second side, the aperture being sized and positioned to allow a communication of pressure from the second side of the gasket to the openings of at least two fluid channels when the gasket is in the aligned configuration.
	
24. (Currently Amended) The microfluidic system of claim 1, wherein the gasket comprises silicone, or 50 durometer, Shore A, silicone.

27. (Currently Amended) The microfluidic system of claim 1, wherein the microfluidic chip comprises a base, and wherein each of the plurality of fluid channels comprises a well extending from the base and/or the opening of each of the plurality of fluid channels is substantially flush with a surface of the base.

30. (Currently Amended) The microfluidic system of claim 1, wherein the gasket comprises: (a) a thickness of .

 
Allowable Subject Matter
Claim(s) 1-4, 10-14, 18-24, 26-27 and 29-30 is/are allowed. 
The following is an examiner’s statement of reasons for allowance. 
The closest prior art document is deemed to be Liu et al (US 2009/0270274). Liu teaches layered chips, where fluid layers comprised of an opening that leads to a fluid channel are interspaced between gaskets that align to multiple openings (see Liu: Abstract; Fig 7; the examiner notes that the gaskets of Liu align to openings on the fluid layer above and below said gasket as shown in Fig 7). Liu does not teach an aperture on the gasket being overlaid with at least two openings on leading to fluid channels. 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The apparatus of Claim 1, where the feature that defines over the art is that a single aperture on a gasket can overlay at least two openings on the fluid channel. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797